Title: From Thomas Jefferson to the Senate and the House of Representatives, 23 February 1803
From: Jefferson, Thomas
To: Congress


            
              Gentlemen of the Senate and 
                
                of the House of Representatives
              
            
            I lay before you a report of the Secretary of state on the case of the Danish brigantine Henrich, taken by a French privateer in 1799. retaken by an armed vessel of the US. carried into a British island, and there adjudged to be neutral, but under allowance of such salvage and costs as absorbed nearly the whole amount of sales of the vessel & cargo. indemnification for these losses occasioned by our officers is now claimed by the sufferers, supported by the representations of their government. I have no doubt the legislature will give to the subject that just attention and consideration which it is useful as well as honourable to practise in our transactions with other nations, and particularly with one which has observed towards us the most friendly treatment and regard.
            
              Th: Jefferson Feb. 23. 1803.
              
            
          